—Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered May 19, 1992, convicting defendant, after a jury trial, of robbery in the second degree, grand larceny in the fourth degree, and assault in the third degree, and sentencing him, as a second felony offender, to concurrent prison terms of 4 to 8 years, 1 Vi to 3 years, and 1 year, respectively, unanimously affirmed.
Defendant’s contention that his convictions of robbery in the second degree and grand larceny in the fourth degree are repugnant with his acquittal of criminal possession of stolen property in the fifth degree is not preserved for appellate review, no objection to the verdict on the ground of repugnancy having been made prior to the discharge of the jury (People v Vasquez, 186 AD2d 445, lv denied 81 NY2d 795). Were we to review the issue in the interest of justice, we would find that the verdict was not repugnant. Concur — Rosenberger, J. P., Wallach, Kupferman, Asch and Kassal, JJ.